Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not fully persuasive.
Applicant asserts that determine an operation stage of a temperature adjustment unit in the vehicle according to an operation based signal of the air conditioning device is clear and has cited Paragraphs 0030-0031 as support.
Examiner asserts that these passages disclose the inputs and control but do not state how control is achieved. There are inputs and an output provided but it is unclear what the output comprises and how the output is determined. Additionally it is unclear what calorie index values comprise and how they are determined. When searching “calorie index value” in EAST there is only one result which is this application.
Applicant asserts that the rejections under 112b with regard to functional language should be invoked under 112f not 112b. 
Examiner asserts that 112f is for claim interpretation and is not a rejection. If the claim interpretation results in a clarity issue then it is a rejection under 112b and Applicant is directed to responses from the last office action for the interpretations.
Applicant asserts that an air conditioning controller is not taught. 
Examiner asserts that a control module that controls an air conditioner is taught and therefore an air conditioning controller is taught.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A temperature adjustment unit configured for assisting a body temperature according to the operation stage determined by the air conditioning controller in claims 1, 19, and 20. This uses the nonce term unit modified by functional language “temperature adjustment” and “configured for assisting a body temperature according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure.
Claim 3 recites “seat temperature adjustment unit for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller”. This uses the nonce term unit modified by functional language “seat temperature adjustment” and “for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure. The same issue occurs in claims 5, 9, and 11.
Claim 4 recites “steering wheel temperature adjustment unit for adjusting a temperature of a steering wheel in the vehicle according to the operation stage determined by the air conditioning controller”. This uses the nonce term unit modified by functional language “steering wheel temperature adjustment” and “for adjusting a temperature of a steering wheel in the vehicle according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure. The same issue occurs in claims 5, 9, and 11.
Claim 8 recites “an air conditioning interlocking manipulation module configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit”. This uses the nonce term module modified by functional language “an air conditioning interlocking manipulation” and “configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit”. The specification does not provide a description of this structure.
Claim 8 recites “a seat manipulation module configured to receive the first user input signal for manual control of a seat temperature adjustment unit”. This uses the nonce term module modified by functional language “a seat manipulation” and “configured to receive the first user input signal for manual control of a seat temperature adjustment unit”. The specification does not provide a description of this structure.
Claim 8 recites “a steering wheel manipulation module configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit”. This uses the nonce term module modified by functional language “a steering wheel manipulation” and “configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit”. The specification does not provide a description of this structure.
Claim 18 recites “a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat”. This uses the nonce term unit modified by functional language “a seat heating” and “configured to heat the seat and a seat ventilation unit configured to ventilate the seat”. The specification does not provide a description of this structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 19, and 20 recites “determine an operation stage of a temperature adjustment unit in the vehicle on a basis of an operation stage determination map stored in a memory of the air conditioning controller”. The specification does not disclose how an operation-based signal is used to 
Claims 2 and 19 recite “wherein the air conditioning controller is configured to determine a required calorie index value”. The specification states that a calorie index value is determined based on signals but does not disclose any calculations that turn the signals into a value of the calorie index value and application of a determination map does not change this fact pattern as there is no information about the determination map provided. Paragraphs 0031 and 0044 disclose a thermal load signal or other signals for determining a calorie index. It is unclear how a thermal load value or other signals are altered to determine a calorie index because there is no function disclosed nor is this a basic known function. See MPEP 2181 section II B. This also applies to claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite “A temperature adjustment unit configured for assisting a body temperature according to the operation stage determined by the air conditioning controller”. This uses the nonce term unit modified by functional language “temperature adjustment” and “configured for assisting a body temperature according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure and therefore the claim is unclear. This applies to all claims except for 8 and 17.
Claims 1, 19, and 20 recites “a temperature adjustment controller configured to control an operation of the temperature adjustment unit configured for assisting a body temperature according to the operation stage determined by the air conditioning controller”. It is unclear what assisting a body temperature comprises and when a temperature controller may or may not assist a user body temperature.
Claim 3 recites “seat temperature adjustment unit for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller”. This uses the nonce term unit modified by functional language “seat temperature adjustment” and “for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure and therefore the claim is unclear. The same issue occurs in claims 5, 9, and 11.
Claim 4 recites “steering wheel temperature adjustment unit for adjusting a temperature of a steering wheel in the vehicle according to the operation stage determined by the air conditioning controller”. This uses the nonce term unit modified by functional language “steering wheel temperature adjustment” and “for adjusting a temperature of a steering wheel in the vehicle according to the operation stage determined by the air conditioning controller”. The specification does not provide a description of this structure and therefore the claim is unclear. The same issue occurs in claims 5, 9, and 11.
Claim 8 recites “an air conditioning interlocking manipulation module configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit”. This uses the nonce term module modified by functional language “an air conditioning interlocking manipulation” and “configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit”. The specification does not provide a description of this structure and therefore the claim is unclear.
Claim 8 recites “a seat manipulation module configured to receive the first user input signal for manual control of a seat temperature adjustment unit”. This uses the nonce term module modified by functional language “a seat manipulation” and “configured to receive the first user input signal for manual control of a seat temperature adjustment unit”. The specification does not provide a description of this structure and therefore the claim is unclear.
Claim 8 recites “a steering wheel manipulation module configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit”. This uses the nonce term module modified by functional language “a steering wheel manipulation” and “configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit”. The specification does not provide a description of this structure and therefore the claim is unclear.
Claim 10 recites “to control the operation stage”. It is unclear how the operation stage is controlled because this appears to be a structure that cannot be controlled because the stage appears to be a mode of control. Additionally, claim 1 recites “a temperature adjustment controller configured to control an operation of the temperature adjustment unit for assisting a user body temperature according to the operation stage determined by the air conditioning controller” which indicates that the controller performs a certain way as a result of the operation stage. Claim 10 recites “the temperature adjustment controller is configured to control the operation stage of the temperature adjustment unit 
Claim 16 recites “an integrated controller configured for determining, when the air conditioning controller is turned off, the operation stage of the temperature adjustment unit on a basis of the operation-based signal of the air conditioning device”. It is unclear what this means.
Claim 18 recites “a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat”. This uses the nonce term unit modified by functional language “a seat heating” and “configured to heat the seat and a seat ventilation unit configured to ventilate the seat”. The specification does not provide a description of this structure and therefore the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20140117104 to Inaba (Inaba).
Regarding claim 1, Inaba teaches an air conditioning controller configured to control operation of the air conditioning device for adjusting an interior air temperature of a vehicle and to determine an operation stage of a temperature adjustment unit in the vehicle on a basis of an operation stage 
Regarding claims 2 and 20, Inaba teaches wherein the air conditioning controller is configured to determine a required calorie index value of the air conditioning device on the basis of the operation stage determination map stored in the memory of the air conditioning controller, in response to the operation-based signal and is configured to determine the operation stage of the temperature adjustment unit according to the determined required calorie index value, wherein the air conditioning is configured to determine the required calorie index value corresponding to an operation load of the air conditioning device, and the required calorie index value of the air conditioning device is determined through a pre-built required calorie index determination map, and the required calorie index determination map is configured to determine the required calorie index value on the basis of the operation-based signal (Figures 3-7 disclose outputting a setpoint value for temperature which can be interpreted as a calorie index value and Figures 3-7 as a result are considered calorie determination maps, at least the Abstract and Paragraphs 0078-0079, 0083-0084, 0087-0089, 0097, 0108-0114 disclose controlling temperature based on the output of the determination map and this is related to air 
Regarding claim 10, Inaba is silent on wherein, when a control mode of the temperature adjustment unit is an interlocked control mode in which the temperature adjustment unit is controlled by being interlocked with operation of the air conditioning device, the temperature adjustment controller is configured to control the operation stage of the temperature adjustment unit according to a request of the air conditioning controller (Paragraph 0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of U.S. PGPUB 20180208017 to Hernandez et al. (Hernandez).
Regarding claim 3, Inaba is silent on wherein the temperature adjustment unit includes a seat temperature adjustment unit, and wherein the temperature adjustment controller includes a seat controller configured to control an operation of the seat temperature adjustment unit for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller.
Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit, and wherein the temperature adjustment controller includes a seat controller configured to control an operation of the seat temperature adjustment unit for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller (71, Paragraphs 0027-0029 and 0046). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein the temperature adjustment unit includes a seat temperature adjustment unit, and wherein the temperature adjustment controller includes a seat controller configured to control an operation of the seat temperature adjustment unit for adjusting a temperature of a seat in the vehicle according to the operation stage determined by the air conditioning controller. Doing so would allow the seat temperature to be controlled to a users preferences.
Regarding claim 4, Inaba is silent on wherein the temperature adjustment unit includes a steering wheel temperature adjustment unit, and wherein the temperature adjustment controller includes a steering wheel controller configured to control an operation of the steering wheel temperature adjustment unit for adjusting a temperature of a steering wheel of the vehicle according to the operation stage determined by the air conditioning controller.
Hernandez teaches wherein the temperature adjustment unit includes a steering wheel temperature adjustment unit, and wherein the temperature adjustment controller includes a steering wheel controller configured to control an operation of the steering wheel temperature adjustment unit 
Regarding claim 5, Inaba is silent on wherein the temperature adjustment unit includes a seat temperature adjustment unit and a steering wheel temperature adjustment unit, and wherein the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled in either an interlocked control mode in which the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled according to the operation stage determined by the air conditioning controller or a manual control mode in which the seat temperature adjustment unit and the steering wheel temperature adjustment unit are separately controlled according to a user input signal manually but does teach automatic control in Paragraph 0070.
Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit (71, Paragraphs 0027-0029 and 0046) and a steering wheel temperature adjustment unit (50, Paragraphs 0027-0029 and 0046), and wherein the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled in either an interlocked control mode in which the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled according to the operation stage determined by the air conditioning controller or a manual control mode in which the seat temperature adjustment unit and the steering wheel temperature 
Regarding claim 6, Inaba is silent on wherein the temperature adjustment unit is controlled in either an interlocked control mode in which the temperature adjustment unit is controlled according to the operation stage determined based on a required calorie index of the air conditioning device or a manual control mode in which the temperature adjustment unit is manually controlled according to a user input signal but does teach automatic control in Paragraph 0070.
Hernandez teaches wherein the temperature adjustment unit is controlled in either an interlocked control mode in which the temperature adjustment unit is controlled according to the operation stage determined based on a required calorie index of the air conditioning device or a manual control mode in which the temperature adjustment unit is manually controlled according to a user input signal (automatic control disclosed in at least Paragraphs 0046-0050, 0051-0056, 0057-0069, and manual mode is disclosed in at least Paragraphs 0026 and 0070-0072). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez 
Regarding claim 7, Inaba is silent on wherein the manual control mode of the temperature adjustment unit is set through a user interface unit in the vehicle.
Hernandez teaches wherein the manual control mode of the temperature adjustment unit is set through a user interface unit in the vehicle (Figure 2 and/or 16). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein the manual control mode of the temperature adjustment unit is set through a user interface unit in the vehicle. Doing so would allow the device to operate in automatic or manual mode dependent on a users preference to keep the user comfortable.
Regarding claim 8, Inaba is silent on wherein the user interface unit includes an air conditioning interlocking manipulation module configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit.
Hernandez teaches wherein the user interface unit includes an air conditioning interlocking manipulation module configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit (Paragraphs 0026-0029 and 0070-0072 disclose individually adjustable components and Paragraphs 0046-0050 disclose automatic adjustment based on sensors. These modes are able to be changed from the interface which indicates that interlocks can be made or released during operation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide 
Regarding claim 9, Inaba is silent on wherein wherein the user input signal includes a first user input signal and a second user input signal, and wherein the user interface unit further includes a seat manipulation module configured to receive the first user input signal for manual control of a seat temperature adjustment unit and a steering wheel manipulation module configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit.
Hernandez teaches wherein the user input signal includes a first user input signal and a second user input signal, and wherein the user interface unit further includes a seat manipulation module configured to receive the first user input signal for manual control of a seat temperature adjustment unit and a steering wheel manipulation module configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit (manual control of steering wheel and seat heating disclosed in at least Paragraphs 0026 and 0070-0072). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein the manual control mode of the temperature adjustment unit is set through a user interface unit in the vehicle. Doing so would allow the user to manipulate the seat and steering wheel to maximize their comfort.
Regarding claim 11, Inaba is silent on wherein the temperature adjustment unit includes a seat temperature adjustment unit and a steering wheel temperature adjustment unit.
Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit and a steering wheel temperature adjustment unit (50 and 71, Paragraphs 0027-0029 and 0046). It would have been obvious to one of ordinary skill in the art to have modified the teachings 
Regarding claim 12, Inaba is silent on wherein when the control mode of the temperature adjustment unit is the interlocked control mode and a user input signal for controlling the operation of the temperature adjustment unit is generated, the temperature adjustment controller switches the control mode of the temperature adjustment unit to a manual control mode in which the temperature adjustment unit is manually controlled according to the user input signal.
Hernandez teaches wherein when the control mode of the temperature adjustment unit is the interlocked control mode and a user input signal for controlling the operation of the temperature adjustment unit is generated, the temperature adjustment controller switches the control mode of the temperature adjustment unit to a manual control mode in which the temperature adjustment unit is manually controlled according to the user input signal (manual and automatic control modes disclosed in Paragraphs 0027-0029, 0046-0050, and 0070-0072). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein when the control mode of the temperature adjustment unit is the interlocked control mode and a user input signal for controlling the operation of the temperature adjustment unit is generated, the temperature adjustment controller switches the control mode of the temperature adjustment unit to a manual control mode in which the temperature adjustment unit is manually controlled according to the user input signal. Doing so would allow the device to operate in automatic or manual mode dependent on a users preference to keep the user comfortable.
Regarding claim 13, Inaba is silent on wherein, when the control mode of the temperature adjustment unit is switched from the interlocked control mode to the manual control mode, the 
Hernandez teaches wherein, when the control mode of the temperature adjustment unit is switched from the interlocked control mode to the manual control mode, the temperature adjustment controller maintains the operation stage of the temperature adjustment unit in the interlocked control mode (at least Paragraph 0030 discloses a memory that stores settings). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein, when the control mode of the temperature adjustment unit is switched from the interlocked control mode to the manual control mode, the temperature adjustment controller maintains the operation stage of the temperature adjustment unit in the interlocked control mode. Doing so would allow the device to operate in automatic or manual mode dependent on a users preference to keep the user comfortable.
Regarding claim 14, Inaba is silent on wherein, when a control mode of the temperature adjustment unit before a starting of the vehicle is a manual control mode and the starting of the vehicle is turned on again, the temperature adjustment unit is controlled to be operated at an operation stage in the manual control mode.
Hernandez teaches wherein, when a control mode of the temperature adjustment unit before a starting of the vehicle is a manual control mode and the starting of the vehicle is turned on again, the temperature adjustment unit is controlled to be operated at an operation stage in the manual control mode. (Paragraph 0044 discloses determining a user mode upon activation and any operation can be considered an operation stage). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein, when a control mode of the temperature adjustment unit before a starting of the vehicle is a manual control mode and the starting of the vehicle is turned on again, the temperature adjustment unit is controlled to be 
Regarding claim 16, Inaba is silent on wherein an integrated controller configured for determining, when the air conditioning controller is turned off, the operation stage of the temperature adjustment unit on a basis of the operation-based signal of the air conditioning device.
Hernandez teaches wherein an integrated controller configured for determining, when the air conditioning controller is turned off, the operation stage of the temperature adjustment unit on a basis of the operation-based signal of the air conditioning device (Paragraphs 0024 and 0030 disclose a memory and storing settings and Paragraphs 0051-0069 disclose using settings upon startup). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein an integrated controller configured for determining, when the air conditioning controller is turned off, the operation stage of the temperature adjustment unit on a basis of the operation-based signal of the air conditioning device. Doing so would allow the device to maintain and save operation preventing uncomfortable conditions upon startup and shutdown.
Regarding claim 18, Inaba is silent on wherein the seat temperature adjustment unit includes a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat.
Hernandez teaches wherein the seat temperature adjustment unit includes a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat (71, Paragraphs 0027-0029 and 0046 disclose control of heating and control of cooling fans). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Hernandez to provide wherein the seat temperature adjustment unit includes a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat. Doing so would allow the device to keep a user sitting in a seat comfortable.

Claims 1, 3-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Inaba.
Regarding claim 1, Hernandez teaches an air conditioning controller (14) configured to control an operation of the air conditioning device for adjusting an interior air temperature of a vehicle and to determine an operation stage of a temperature adjustment unit in the vehicle according to an operation-based signal of the air conditioning device (Paragraph 0044 discloses a number of stages of the air conditioning controller which can be selected as does Paragraphs 0031-0032, and 0041-0055 which disclose different stages –at least on/off- of the system during operation); and a temperature adjustment controller configured to control an operation of the temperature adjustment unit for assisting a user body temperature according to the operation stage determined by the air conditioning controller (Paragraphs 0046-0050, 0051-0056, 0057-0069 disclose controlling temperature according to at least an automatic mode and Paragraph 0073 discloses operations of all modes together).
Hernandez is silent on an operation stage determination map.
Inaba teaches an operation stage determination map (Figures 3-7 and Abstract and Paragraphs 0078-0079, 0083-0084, 0087-0089, 0097, 0108-0114 disclose controlling temperature based on the output of the determination map and this is related to air conditioning in Paragraphs 0055, 0060, 0063-0066, 0070, 0074-0077, 0080, and throughout the specification). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hernandez with the teachings of Inaba to provide an operation stage determination map. Doing so would provide an alternate means for controlling the air conditioner and allow the device to determine setpoints in conjunction with other systems.
Regarding claim 3, Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit, and wherein the temperature adjustment controller includes a seat 
Regarding claim 4, Hernandez teaches wherein the temperature adjustment unit includes a steering wheel temperature adjustment unit, and wherein the temperature adjustment controller includes a steering wheel controller configured to control an operation of the steering wheel temperature adjustment unit for adjusting a temperature of a steering wheel of the vehicle according to the operation stage determined by the air conditioning controller (50, Paragraphs 0027-0029 and 0046).
Regarding claim 5, Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit (71, Paragraphs 0027-0029 and 0046) and a steering wheel temperature adjustment unit (50, Paragraphs 0027-0029 and 0046), and wherein the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled in either an interlocked control mode in which the seat temperature adjustment unit and the steering wheel temperature adjustment unit are controlled according to the operation stage determined by the air conditioning controller or a manual control mode in which the seat temperature adjustment unit and the steering wheel temperature adjustment unit are separately controlled according to a user input signal manually (Paragraphs 0027-0029 and 0046 disclose automatic control and Paragraph 0070 discloses a manual mode).
Regarding claim 6, Hernandez teaches wherein the temperature adjustment unit is controlled in either an interlocked control mode in which the temperature adjustment unit is controlled according to the operation stage determined based on a required calorie index of the air conditioning device or a manual control mode in which the temperature adjustment unit is manually controlled according to a user input signal (automatic control disclosed in at least Paragraphs 0046-0050, 0051-0056, 0057-0069, and manual mode is disclosed in at least Paragraphs 0026 and 0070-0072).
Regarding claim 7, Hernandez teaches wherein the manual control mode of the temperature adjustment unit is set through a user interface unit in the vehicle (Figure 2 and/or 16).
Regarding claim 8, Hernandez teaches wherein the user interface unit includes an air conditioning interlocking manipulation module configured to set or release an interlocking operation between the air conditioning device and the temperature adjustment unit (Paragraphs 0026-0029 and 0070-0072 disclose individually adjustable components and Paragraphs 0046-0050 disclose automatic adjustment based on sensors. These modes are able to be changed from the interface which indicates that interlocks can be made or released during operation).
Regarding claim 9, Hernandez teaches wherein wherein the user input signal includes a first user input signal and a second user input signal, and wherein the user interface unit further includes a seat manipulation module configured to receive the first user input signal for manual control of a seat temperature adjustment unit and a steering wheel manipulation module configured to receive the second user input signal for manual control of a steering wheel temperature adjustment unit (manual control of steering wheel and seat heating disclosed in at least Paragraphs 0026 and 0070-0072).
Regarding claim 10, Hernandez teaches wherein, when a control mode of the temperature adjustment unit is an interlocked control mode in which the temperature adjustment unit is controlled by being interlocked with operation of the air conditioning device, the temperature adjustment controller is configured to control the operation stage of the temperature adjustment unit according to a request of the air conditioning controller (Automatic mode disclosed in at least Paragraphs 0046-0050 which disclose control of numerous heaters and the air conditioning to control a temperature as do Paragraphs 0051-0056).
Regarding claim 11, Hernandez teaches wherein the temperature adjustment unit includes a seat temperature adjustment unit and a steering wheel temperature adjustment unit (50 and 71, Paragraphs 0027-0029 and 0046).
Regarding claim 12, Hernandez teaches wherein when the control mode of the temperature adjustment unit is the interlocked control mode and a user input signal for controlling the operation of the temperature adjustment unit is generated, the temperature adjustment controller switches the control mode of the temperature adjustment unit to a manual control mode in which the temperature adjustment unit is manually controlled according to the user input signal (manual and automatic control modes disclosed in Paragraphs 0027-0029, 0046-0050, and 0070-0072).
Regarding claim 13, Hernandez teaches wherein, when the control mode of the temperature adjustment unit is switched from the interlocked control mode to the manual control mode, the temperature adjustment controller maintains the operation stage of the temperature adjustment unit in the interlocked control mode (at least Paragraph 0030 discloses a memory that stores settings).
Regarding claim 14, Hernandez teaches wherein, when a control mode of the temperature adjustment unit before a starting of the vehicle is a manual control mode and the starting of the vehicle is turned on again, the temperature adjustment unit is controlled to be operated at an operation stage in the manual control mode. (Paragraph 0044 discloses determining a user mode upon activation and any operation can be considered an operation stage). 
Regarding claim 16, Hernandez teaches wherein an integrated controller configured for determining, when the air conditioning controller is turned off, the operation stage of the temperature adjustment unit on a basis of the operation-based signal of the air conditioning device (Paragraphs 0024 and 0030 disclose a memory and storing settings and Paragraphs 0051-0069 disclose using settings upon startup).
Regarding claim 18, Hernandez wherein the seat temperature adjustment unit includes a seat heating unit configured to heat the seat and a seat ventilation unit configured to ventilate the seat (71, Paragraphs 0027-0029 and 0046 disclose control of heating and control of cooling fans).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Inaba and U.S. PGPUB 20120234815 to Willey et al. (Willey).
Regarding claim 15, Hernandez is silent on wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment controller automatically descends the determined operation stage of the temperature adjustment unit by a predetermined stage.
Willey teaches wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment controller automatically descends the determined operation stage of the temperature adjustment unit by a predetermined stage (Paragraph 0020 discloses heating for a period of time before reducing the heating setting or turning off the heater). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hernandez with the teachings of Willey to provide wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment controller automatically descends the determined operation stage of the temperature adjustment unit by a predetermined stage. Doing so would reduce the energy required to operate the device by avoiding wasting energy.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Inaba and U.S. Patent 6672085 to Sangwan et al. (Sangwan).
Regarding claim 17, Hernandez teaches wherein the operation-based signal of the air conditioning device includes a vehicle internal temperature, a vehicle outdoor air temperature, a value of solar radiation, and a user input (Paragraphs 0023-0024 and 0029 disclose these inputs).

Sangwan teaches using a temperature of an evaporator of the air conditioning device, vehicle internal humidity, a pollution concentration of vehicle outdoor air (Figure 2, and at least Col. 5 lines 47-52, Col. 6 lines 58-33, and Col. 6 lines 16-20). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hernandez with the teachings of Sangwan to provide a temperature of an evaporator of the air conditioning device, vehicle internal humidity, a pollution concentration of vehicle outdoor air. Doing so would allow the device to maintain a desirable interior air quality while protecting its internal components.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Hernandez and Willey.
Regarding claim 15, Inaba is silent on wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment controller automatically descends the determined operation stage of the temperature adjustment unit by a predetermined stage.
Willey teaches wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment controller automatically descends the determined operation stage of the temperature adjustment unit by a predetermined stage (Paragraph 0020 discloses heating for a period of time before reducing the heating setting or turning off the heater). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Willey to provide wherein when the temperature adjustment unit is operated in the interlocked control mode at a determined operation stage for a predetermined reference time or more, the temperature adjustment .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Hernandez and Sangwan.
Regarding claim 17, Inaba teaches wherein the operation-based signal of the air conditioning device includes a vehicle internal temperature, a vehicle outdoor air temperature, a value of solar radiation, and a user input (Paragraph 0070 disclose these inputs).
Inaba is silent on a temperature of an evaporator of the air conditioning device, vehicle internal humidity, a pollution concentration of vehicle outdoor air.
Sangwan teaches using a temperature of an evaporator of the air conditioning device, vehicle internal humidity, a pollution concentration of vehicle outdoor air (Figure 2, and at least Col. 5 lines 47-52, Col. 6 lines 58-33, and Col. 6 lines 16-20). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Inaba with the teachings of Sangwan to provide a temperature of an evaporator of the air conditioning device, vehicle internal humidity, a pollution concentration of vehicle outdoor air. Doing so would allow the device to maintain a desirable interior air quality while protecting its internal components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/17/21